    Case 4:18-cv-03407 Document 32-3 Filed on 11/20/19 in TXSD Page 1 of 3



                                                              Littler CaseSmart® Program Malling Address:

                                                                                      Littler Mendelson, P.C.
                                                                                          2301 McGee Street
                                                                                                    Suite 800
                                                                                     Kansas City, MO 64108



February 18, 2016




ALL INFORMATION CONTAINED HEREIN SHALL REMAIN CONFIDENTIAL

VIA U.S. MAIL AND FACSIMILE - 713-651-4902
                                                                                         CJ
                                                                                         U>
                                                                                                    -.,,,...,
                                                                                                    en
                                                                                                                ::0
                                                                                         -1::r;                 m
Sharon McElroy, Investigator                                                          ,.,,-a
                                                                                         :::0       CXJ
                                                                                                    N           0
                                                                                                        -m
                                                                                      l'Tlnc:       \D
U.S. EEOC
Houston District Office
                                                                                      o-iU>
                                                                                      no-i
                                                                                         .,,o
                                                                                                    .,, <
                                                                                                    :JC
                                                                                                    ta m
Mickey Leland Building                                                                   ..,,z
1919 Smith Street, 7th Floor                                                             ('")
                                                                                         m
                                                                                                       c
Houston, Texas 77002                                                                                N


          Re:   Jesse Landry vs. Wal-Mart Stores Texas, LLC 1
                Charge No. 460-2016-0032

Dear Ms. McElroy:

       This letter and the attached exhibits constitute the initial statement of position for
Respondent Wal-Mart Stores Texas, LLC (hereinafter "Walmart" or "the Company'') with respect
to the above-referenced Complaint filed by Jesse Landry. 2 In his Charge, Mr. Landry alleges
that Walmart discriminated against him on the basis of his alleged disability (unspecified) when


1
  The Charging Party Improperly identifies "Walmart" as the Respondent In this matter. The appropriate
Respondent In this matter Is Wal-Mart Stores Texas, LLC, which is the operating entity for Store #0400 in
Conroe, Texas. Respondent respectfully requests that the Charge be amended to reflect the appropriate
Respondent name.
2
  The Information and supporting documentation contained herein, and that which may be submitted
hereafter, Is strictly confidential and not to be used for any purpose other than the resolution of the
current Charge of Discrimination or disseminated to any person without Walmart's prior approval. See 42
u.s.c. §§ 2000e-S(b); 2000e-8(e); 29 C.F.R. §§ 1601.22, 1601.26; 56 Fed. Reg. 10847. In addition, this
response Is based upon our understanding of the facts and the information reviewed thus far. Although
there has not been an opportunity for formal discovery, this response Is submitted for the purpose of
aiding the agency in Its Investigation and facilitating the Informal resolution of these matters. This
response, while believed to be accurate, does not constitute an affidavit or a binding statement of
Walmart's legal position, nor is It to be used as evidence of any kind in any administrative or court
proceeding In connection with Charging Party's allegations. Because additional facts likely would be
uncovered through discovery or following a full investigation, Walmart In no way waives Its right to
present new or additional Information at a later date, for substance or clarification. Moreover, by
responding to this Charge, Walmart does not waive, and hereby preserves, any and all substantive and
procedural defenses that may exist to the Charge and Charging Party's allegations. Walmart requests that
any efforts to contact Its current managers be directed through Its counsel.


    Miier.com


                                                                                                  ((2&
     Case 4:18-cv-03407 Document 32-3 Filed on 11/20/19 in TXSD Page 2 of 3




Sharon McElroy, Investigator
February 18, 2016
Page 2




it did not hire him for an open position at its store in Conroe, Texas, in July 2015. His
allegations are meritless. The applicable evidence reveals that Mr. Landry was not hired
because he was not the best qualified individual for the position. The Company, therefore,
respectfully requests that the Charge be dismissed in its entirety with a "no probable cause"
determination.

I.      FACTUAL BACKGROUND

        A.     Walmart's Employment Application Process

       Walmart relies on a computer program to collect applications for employment and place
applicants into open requisitions. Walmart's computer-based employment application process
does not inquire, receive, or retain information regarding an applicant's disability status. In fact,
Walmart is committed to providing equal opportunities to all of its Associates and applicants,
and maintaining a workplace free of discrimination and retaliation. To that end, Walmart
maintains policies on equal employment opportunity, diversity and retaliation. Excerpts from
Walmart's Statement of Ethics and its Discrimination and Harassment Prevention Policy are
attached as Exhibit A.

         Walmart is committed to providing reasonable accommodations as well as various forms
of leave in order to assist its Associates with disabilities. In its Accommodation in Employment
Policy, Walmart expressly states that it does not discriminate against any Associate on the basis
of a qualifying disability, a perceived qualifying disability, a record of having a qualifying
disability, or a known close relationship with an individual who has a qualifying disability, and
that it provides reasonable accommodations for all qualified Associates with disabilities. See
Exhibit B, Accommodation in Employment Policy.

       Walmart's policies prohibit discrimination or harassment on the basis of disability and
other protected characteristics. The application process begins with an applicant completing an
online application via any computer, including computers located at Store kiosks or at the
applicant's home. An applicant's employment application remains active in Walmart's system
for 60 days, after which applicants who still are interested in positions with the Company must
update their application.

        B.     Mr. Landry's Employment Application with Walmart

        Mr. Landry submitted a general application to the Conroe, Texas Walmart #0400 ("the
Store) on July 8, 2015. See Exhibit C, Mr. Landry's Application. Based upon his self-described
qualifications, he was selected to interview for a Stocker position on July 14, 2015. Walmart
also interviewed a number of other candidates for that position and ultimately selected another
candidate.




                                                                                           ((2&
  Case 4:18-cv-03407 Document 32-3 Filed on 11/20/19 in TXSD Page 3 of 3




Sharon McElroy, Investigator
February 18, 2016
Page 3




II.    WALMART DID NOT DISCRIMNATE AGAINST MR. LANDRY.

        Walmart denies that it discriminated against Mr. Landry because of his disability, actual
or perceived. Walmart's non-discriminatory reason for not hiring Mr. Landry is that it selected a
better qualified individual for the position. Mr. Landry has no evidence that this reason is
pretext for discrimination. Walmart does not Inquire about applicants' disabilities during the
interview process, only their ability to perform the job's essential functions with or without an
accommodation. Additionally, although Walmart does not generally track or retain information
about Associate's disabilities, there are a number of other associates at the store who have
asked for and received accommodations related to disabilities.

        Notably, Mr. Landry renewed his application for employment with the Store in November
2015. See Exhibit C. Certainly, if his allegations were true, Mr. Landry would not willingly
reapply to a discriminatory work environment, particularly when there are other Walmart stores
in the area to which he could apply. Accordingly, his claims simply do not hold up under
scrutiny.

III.   CONCLUSION

       Walmart is continuing to investigate this matter and will supplement its response upon
completion of that investigation. Regardless, Mr. Landry's Charge is unfounded and Walmart
respectfully requests that the Department issue a no-cause determination and dismiss this
matter in its entirety.

Best regards,

P,QJ,9~
P. caleb Patterson
415.276.2604 direct
415.743.6547 fax
pcpatterson@littler.com



PCP
Enclosures
cc:    Alison Day




                                                                                        ((2&
